                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LEO T. GALLION,

                       Plaintiff,
                                                      Case No. 20-CV-120-JPS
v.

NICHOLAS J. ROMEO, MARK S.
DILLMAN, and MILWAUKEE                                               ORDER
COUNTY,

                       Defendants.


         Plaintiff Leo T. Gallion, who is incarcerated at Fox Lake Correctional

Institution, proceeds in this matter pro se. He filed a complaint alleging that

Defendants violated his constitutional rights. (Docket #1). The Court

granted Plaintiff’s petition to proceed without prepayment of the filing fee

(in forma pauperis) and screened the complaint. (Docket #7). The Court

ordered Plaintiff to file an amended complaint and granted several

extensions of time for Plaintiff to do so. (Docket #7, #9, #11). This order

screens the amended complaint that Plaintiff filed on June 16, 2020. (Docket

#13).

1.       FEDERAL SCREENING STANDARD

         Under the Prison Litigation Reform Act, the Court must screen

complaints brought by prisoners seeking relief from a governmental entity

or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief




     Case 2:20-cv-00120-JPS Filed 11/20/20 Page 1 of 5 Document 14
may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

         To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

2.       PLAINTIFF’S ALLEGATIONS

         On April 9, 2019 around 12:45 a.m., Plaintiff was driving through an

alley in Milwaukee. (Docket #13 at 3). Plaintiff was pulled over by


                               Page 2 of 5
     Case 2:20-cv-00120-JPS Filed 11/20/20 Page 2 of 5 Document 14
Milwaukee police officers, Defendant Nicholas J. Romeo (“Romeo”) and

Defendant Mark S. Dillman (“Dillman”), for driving an unregistered

vehicle. (Id.) Plaintiff alleges that the vehicle was properly registered. (Id.)

According to Plaintiff, Romeo and Dillman claimed that Plaintiff was

resisting them when they tried to get Plaintiff out of the vehicle. (Id. at 4).

Plaintiff’s resistance required them to use force to control the situation. (Id.

at 3). Dillman stated that he had to cut Plaintiff out of the seatbelt to place

him in handcuffs. (Id. at 4). Additionally, Romeo stated he delivered two

strong knee strikes aimed for Plaintiff’s ribs and shoulders. (Id. at 3).

However, Plaintiff had scars on his face and a knot on the back of his head.

(Id. at 4). The police station took photographs of Plaintiff’s injuries. (Id.)

Plaintiff was taken to the hospital for X-rays of his head. (Id.)

3.       ANALYSIS

         Plaintiff’s   allegations   invoke   his   rights   under   the   Fourth

Amendment because Plaintiff was being arrested at the time of the alleged

incident. See Graham v. Connor, 490 U.S. 386, 388, 395 (1989) (“all claims that

law enforcement officers have used excessive force–deadly or not–in the

course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen

should be analyzed under the Fourth Amendment”). An excessive force

claim under the Fourth Amendment uses an “objective reasonableness”

standard. Id. Factors relevant to the reasonableness of the officers’ actions

include “the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Id. at 396.

Additionally, “[t]he inquiry requires an examination of the ‘totality of the

circumstances to determine whether the intrusion on the citizen’s Fourth

Amendment interests was justified by the countervailing government


                               Page 3 of 5
     Case 2:20-cv-00120-JPS Filed 11/20/20 Page 3 of 5 Document 14
interests at stake.’” Cyrus v. Town of Mukwonago, 624 F.3d 856, 861 (7th Cir.

2010) (quoting Jacobs v. City of Chicago, 215 F.3d 758, 773 (7th Cir. 2000)). At

this stage of the litigation, Plaintiff’s allegations support a claim against

Romeo and Dillman for use of excessive force in violation of the Fourth

Amendment.

         Additionally, Plaintiff named Milwaukee County as a defendant in

his amended complaint, alleging that Milwaukee County is responsible for

the conduct of Romeo and Dillman. However, Milwaukee County does not

employ Romeo and Dillman, who are police officers for the City of

Milwaukee. Thus, Milwaukee County has no relationship to the incident at

issue and must be dismissed from this action.

4.       CONCLUSION

         In sum, the Court finds that Plaintiff may proceed on the following

claim pursuant to 28 U.S.C. § 1915A(b):

         Claim One: The use of excessive force against Plaintiff, in violation

of the Fourth Amendment, by Romeo and Dillman on April 9, 2019.

         Accordingly,

         IT IS ORDERED that Defendant Milwaukee County be and the

same is hereby DISMISSED from this action;

         IT IS FURTHER ORDERED that the U.S. Marshals Service shall

serve a copy of the amended complaint and this order upon Defendants

Nicholas J. Romeo and Mark S. Dillman pursuant to Federal Rule of Civil

Procedure 4. Plaintiff is advised that Congress requires the U.S. Marshals

Service to charge for making or attempting such service. 28 U.S.C. § 1921(a).

Although Congress requires the Court to order service by the U.S. Marshals

Service, it has not made any provision for these fees to be waived either by

the court or by the U.S. Marshals Service. The current fee for waiver-of-


                               Page 4 of 5
     Case 2:20-cv-00120-JPS Filed 11/20/20 Page 4 of 5 Document 14
service packages is $8.00 per item mailed. The full fee schedule is provided

at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The U.S. Marshals Service will give

Plaintiff information on how to remit payment. The Court is not involved

in collection of the fee;

       IT IS FURTHER ORDERED that Defendants Nicholas J. Romeo and

Mark S. Dillman shall file a responsive pleading to the amended complaint;

and

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order.

       Dated at Milwaukee, Wisconsin, this 20th day of November, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 5 of 5
  Case 2:20-cv-00120-JPS Filed 11/20/20 Page 5 of 5 Document 14
